J-S76018-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

ALBERT THEODORE GREELEY, III

                         Appellant                      No. 835 WDA 2014


                 Appeal from the PCRA Order April 24, 2014
              In the Court of Common Pleas of Fayette County
            Criminal Division at No(s): CP-26-CR-0000133-2009


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and OLSON, J.

MEMORANDUM BY PANELLA, J.                       FILED FEBRUARY 11, 2015

      Appellant, Albert Theodore Greeley, III, appeals from the order

entered by the Honorable Joseph M. George, Jr., Court of Common Pleas of

Fayette County, that denied his petition filed pursuant to the Post Conviction

Relief Act (“PCRA”). After careful review, we affirm.

      According to Greeley, the underlying factual predicate of this appeal is

undisputed. See Appellant’s Brief, at 3.

      On October 30, 2008, Trooper James Pierce observed Greeley
      operating a vehicle he later confirmed to be a vehicle owned by
      another [person.] Pierce testified he initially approached Greeley
      “because he knew” Greeley did not possess a valid driver’s
      license.

      Upon stopping behind Greeley’s vehicle to purportedly
      investigate why Greeley was operating a vehicle without a
      driver’s license and also to determine who was the owner of the
      vehicle, Greeley identified to the trooper that the vehicle was
      owned by James Silbaugh. The trooper requested proof of
J-S76018-14


     ownership and Greeley opened the passenger side of the vehicle
     whereupon Trooper Pierce smelled burnt marijuana emanating
     from inside the vehicle.

     Trooper Pierce was given permission by Greeley to conduct a
     pat-down search of his person, wherein, Pierce discovered a
     small quantity of marijuana inside Greeley’s pants pocket.
     Almost immediately thereafter, Greeley’s mother-in-law and
     father-in-law, Darnice and Dennis Sykes, arrived at the scene.
     Greeley’s mother-in-law walked over to Greeley and gave him a
     hug.

     Pierce “pulled Greeley away from Mrs. Sykes” and noticed he
     was “holding a wad of cash in his left hand.” … After separating
     Greeley away from Mrs. Sykes, another vehicle arrived at the
     scene and Mrs. Sherry Silbaugh (the wife of the putative owner
     of the vehicle) was approached by the trooper to obtain consent
     to search the vehicle Greeley had been operating.

     As a result of the vehicle search, Pierce recovered from the
     enclosed vehicle console a plastic baggie containing a white
     powder later confirmed to be cocaine. The seized vegetable
     matter recovered from the Greeley’s pants pocket was also
     confirmed to be marijuana.

     At trial, Corporal Dennis Ulery of the Pennsylvania State Police
     was qualified as an expert witness. Corporal Ulery provided his
     opinion that the cocaine was possessed by Mr. Greeley, … with
     the intent to deliver for sale. … Based upon the Corporal’s
     experience in narcotics investigations, the cash “possessed by
     Greeley was indicative of a drug dealer’s ‘stack.’” Corporal Ulery
     cogently testified that he was not aware that when Trooper
     Pierce initially patted down Greeley, Pierce did not “feel” the wad
     or stack of cash. Corporal Ulery also testified he was not aware
     of where the cocaine was located, once discovered, by Trooper
     Pierce.

     During the course of the trial, the Commonwealth failed to
     produce the actual funds or wad of cash attributed to Greeley
     and attributed by Ulery as what “drug dealers” possess incident
     to distribution activity. Instead, the Commonwealth produced
     photographs of the cash.




                                    -2-
J-S76018-14


      During the trial, Trooper Morrison was allowed to testify
      regarding the cash allegedly obtained from Greeley, in response
      to whether any DNA evidence was obtained from the cash, that
      the cash “went to forfeiture.”

Appellant’s Brief, at 3-5 (citations omitted). Despite a previous mistrial in

this matter due to testimony that the cash had gone to forfeiture, defense

counsel did not request a mistrial, and instead requested a curative

instruction to the jury.

      At the conclusion of the trial, the jury found Greeley guilty of

possession of marijuana, and possession of cocaine with the intent to

deliver.   This Court subsequently affirmed the judgment of sentence,

concluding that the evidence at trial was sufficient to sustain both

convictions, and that Greeley’s request for a new trial due to the testimony

that the money had gone to forfeiture was waived.

      Shortly thereafter, Greeley filed a pro se PCRA petition.       The PCRA

court appointed counsel, and an amended PCRA petition was filed.              After

holding hearings on the amended petition, the PCRA court denied Greeley’s

petition. This timely appeal followed.

      On   appeal,   Greeley   purports   to   raise   only   two   issues,    the

ineffectiveness of trial counsel and the ineffectiveness of appellate counsel.

However, each of these issues is actually merely an umbrella statement for a

myriad of ineffectiveness claims for each counsel.




                                    -3-
J-S76018-14



      “Our standard of review of a trial court order granting or denying relief

under the PCRA calls upon us to determine whether the determination of the

PCRA court is supported by the evidence of record and is free of legal error.”

Commonwealth v. Barndt, 74 A.3d 185, 191-192 (Pa. Super. 2013)

(citation and internal quotation marks omitted). “The PCRA court’s findings

will not be disturbed unless there is no support for the findings in the

certified record.”     Id. (citation omitted).       The PCRA court’s credibility

determinations are binding on this Court, where there is record support for

those determinations. See Commonwealth v. Timchak, 69 A.3d 765, 769

(Pa. Super. 2013).

      To establish ineffectiveness of counsel, “a PCRA petitioner must show

the underlying claim has arguable merit, counsel's actions lacked any

reasonable    basis,   and   counsel's     actions   prejudiced   the   petitioner.”

Commonwealth v. Jones, 71 A.3d 1061, 1063 (Pa. Super. 2013) (citation

omitted), appeal denied, 84 A.3d 1062 (Pa. 2014). Moreover, “[w]e

presume counsel is effective and place upon Appellant the burden of proving

otherwise.” Commonwealth v. Springer, 961 A.2d 1262, 1266-1268 (Pa.

Super. 2008) (citation omitted).         Regarding the second requirement, if a

reasonable basis exists for the particular course chosen by counsel, the

inquiry ends and counsel’s performance is deemed constitutionally effective.

See Commonwealth v. Lauro, 819 A.2d 100, 106 (Pa. Super. 2003).

“Prejudice means that, absent counsel’s conduct, there is a reasonable

probability the outcome of the proceedings would have been different.” Id.

                                         -4-
J-S76018-14



(citation omitted). Failure to satisfy any prong of the test requires that the

claim be dismissed. See Commonwealth v. O’Bidos, 849 A.2d 243, 249

(Pa. Super. 2004).

      With these standards in mind, we have reviewed the appellate briefs

and certified record on appeal and conclude that the well-written opinion of

Judge George thoroughly and adequately addresses the issues raised by

Greeley in this appeal.   See Trial Court Opinion, 4/24/14, at 7-18.      We

therefore affirm on the basis of the PCRA court’s opinion.

      Order affirmed. Jurisdiction relinquished.

      PJE Ford Elliott joins in the memorandum.

      Judge Olson concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2015




                                    -5-
                                                                  05/08/2014    10:4G         11314   P.002/020
From:                                                                                 Circulated 01/21/2015 12:43 PM




                              IN THE ooun,rr OF COMMON PLEAS OF
                               FAYETTE COUNTY, PENNSYLVANIA

        COMMONWEALTH OF PENNSYLVANIA,                       CRIMINAL ACTION

              v.                                            CASE NO. 133 OF 2009

        ALBERT T. GREELEY, III,

                      Defendant/Petitioner.                 JUDGE JOSEPH M. GEORGE, JR.



        ATTORNEYS AND LAW FIRMS

        Anthony S. Iannamorelli, Jr., Esquire, Assistant. District Attorney, For the
        Commonwealth

        Herbert A. Terrell, Esquire, For the Defendant! Petitioner


                                   OPINION AND ORDER
        GEORGE, J.                                                        April 24, 2014

              This matter comes before the Court on Defendant/Petitioner's [hereinafter,

        "Petitioner"] Amended Petition under the Post Conviction Relief Act. ("PORA").

        Petitioner claims ineffective assistance of his prjvate counsel at trial and appointed

        counsel on appeal. Because Petitioner's evidence fails to meet the statutorily

        prescribed standards for ineffective assistance of counsel, the Petition must be

        denied.

                                           ISSUES PRESENTED

              Petitioner asserts that uo reliable adjudication of his guilt   01'   innocence could
        have taken place because trial counsel:

                   a. Elected not to call. all fact witnesses;
From:
                                                                      05/0BI2014     Circulated ....01/21/2015
                                                                                   10:46             314 p.OO:J/020
                                                                                                               12:43 PM




                      b. Accepted the trial court's curative instruction, rather than making a
                         motion   for   mistrial when l       during cross-examination, the
                         Commonwealthls witness referred to money taken from Petitioner as
                         having been taken by the forfeit.ure department;

                      c, Failed to object to t.he submission of demonstrative evidence, consisting
                         ofphotogl'aphs ofthe money seized at the time of Petitioner's arrest;

                      d. Failed to object to t118 Commonwealth's quali.fied expert testimony on
                         amounts of monoy and drugs as indicators of Petitioner's intent, when
                         no related expert report was provided in discovery; and

                      e. Failed to request the standard jury instruction on expert witness
                         testimony,

              Petitioner likewise aSS81'ts that no reliable adjudication of his guilt or
        innocence could have taken place beca.use appellate counsel:

                      a. Failed to communicate with Petitioner db'eetly, relying instead on his
                         written correspondence;

                      b. Decided not to aTgue all errots desired by Petitionel' on dil'ect appeal;
                         and

                      c. Failed to file 8. petition for fl.J.l.owanc0 of appeal ("PAl\") with the
                         Supreme Court of Pennsylvania.

                                              STATEMENT OF THE CASE

                  On October 6, 2011, a j\.uy found Petitioner guilty on two counts of violating

        the Contl'oiled Substance, Drug, Device and Oosmetic Act,l Said verdict resulted

        from the COlllmonwealth's second attem.pt to convict Petitioner. The first attempt

        was declared n mistrial by Judge Gerald R. Solomon after a Commonwealth witness

        gave detailed testimony that money seized from Petitioner's person at the time of

        his arrest had gone to asset         forfeitul'(~.




        I   35 Pa.C.s. §§ 780·113(a)(30) and (a)(31).

                                                             2
From:
                                                                           0510812014      Circulated ..01/21/2015
                                                                                         10:47           314 P.0041020
                                                                                                                   12:43 PM




               The case was reassigned to Judge Ralph C. Warman, who presided over

        Petitioner's second trial an.d sentence, The instant Petition was assigned to th.is

        Court, whereupon we conducted an evidentiary hearing and heard argument on

        February 19 and March. 18, 2014.2

               Petitioner retained Attorney Paul Iannotti for the second trial. Petitioner

        claims Mr, Iannetti was ineffective before and during trial. Attorney Iannott.i

        entered his appearance on June 30, 2011, approximately three months before the

        second triul. Given the case history, he decided it was inappropriate to file

        additional pretrial motions,S Nevertheless, Mr, Iannotti recalled advising Petitioner,

        performing backgI'ound investigation) spealcing to his mother, and reviewing case-

        rela ted documents,4

               Following the verdict, Mr, Iannetti recalled that Petitioner did not indicate a

        desire to appeal   01'   file post-trial motions. Shortly before Petitioner's time to appeal

        lapsed, Mr. lanetti was permitted to withdraw,

               Peti.tioner failed to t.ake a direct appeal, and filed a pro se PORA Petition on

        December 22, 2011, No hearing              011   that motion was held. Petitioner's newly

        appointed counsel, Dianne Zel'ega, filed a petition for leave to appeal nunc pro tunc,

        which was granted by Order dated February 27, 2012. Ms. ZEll'ega filed a timely




        2  By agreement of the pal.'ties, the taking of testimony and evidence was biful'caterl al'\ between
        Petitioner's potenti.al fact. witnessC:ls and his trial and appellate counsel..
        ;I The Cotu't notes that such Illotions were filed prior to the first tria1.
        4 Petitioner !'aises inadeq1.1ute trial prepRrRtjon in his clHims of ineffectiveness. We cr8dit Mr.
        Iannetti's testimony concerning his pre-trial investigation. H.is awareness of all the witnesses that
        Petitioner presented to this Court during the PORA hearing, and his decision not to    me  additi.onal
        motions, as discusseci, demonstrates that Peti tionol"s claim laclte merit.

                                                          3
From:
                                                                             05/0B/2014      Circulated 11314
                                                                                           10;47              P.005/020
                                                                                                        01/21/2015 12:43 PM




        brief on Jantuou'y 24, 2012. Petitioner contends that Attorney Zerega was ineffective

        in her preparation and execution of his appeal.

               On February 21, 2013, the Superior Court affirmed Petitioner's convictLon

        and sentence. Petitioner attempted to contact Attorney Zerega to no avail. At some

        point before expiration of the time to file a P A"i\., Attorney Zerega advised

        Petitioner's   motheJ~'      that fUl'ther appellate review was without merit. Oonseq1.1ently,

        no FAA wa.s filed.rs

               Attomey James Natale was appointed conflicts counsel on Petitioner's post·

        conviction matters. On Apl.'il 29, 2013, Petitioner filed a pro se motion to amend his

        original PORA Petition. Mr. Natale filed a motion to withdraw and a nO mel'it brief

        on September          (1,   2013. 1'he Court allowed Mr. Natale to withdraw, but granted

        Petitioner's motion to amend. Petitioner retained Attorney Herbert A Terrell, who

        filed the instant Amended Petition on October 16, 2013.

                                                     DISCUSSION

                                                Standard of Revi.ew

               To be eligible for relief uuder the peRA, Petitioner must plead and prove by a

        preponderance of the evidence

                        [tJhat the [challenged] conviction or sentence resulted
                        from one 01' more of the following:

                        (i)          A violation of the Constitution. of this
                                     Commonwealth or the Constitution or laws of t.he
                                     United States which, in the circumstances of the
                                     particular case, so undermined the truth·


        5For jUl'isdictional purposes, we note t.hat f.ailure to ttlke an appeal within the prescribed time limits
        constitutes exhaustion of direct appeall'emedies under t.he PCRA. See 42 Pu.C.S. § 9545(1)(3).

                                                            4
From;
                                                                        05/08/2014
                                                                                        Circulated#::114
                                                                                     10;48               P.006/020
                                                                                                    01/21/2015 12:43 PM




                                  determining process that no reliable adjudication of
                                  guilt or innocence could have taken place.

                          (ii)    Ineffective assistance of counsel which , m the
                                  circumstances of the particular case,          80
                                  undermined the truth· determining process that no
                                  reliable adjudication of guilt or innocence could
                                  have taken place.

                          (iii)   A plea of guilty unlawfully induced where the
                                  circumstances make it likely that the inducement
                                  caused the petitioner to plead guilty and the
                                  petitioner is innocent.

                          (iv)    The improper obstruction by government officials of
                                  the potitioner's right of appeal where. a meritorious
                                  appealable issue existed and was properly
                                  preserved in the trial court.

                          (v)     Deleted.

                          (vi)    'rhe   unavailability at the time of trial of
                                  exculpatory evidence that has subsequently become
                                  available and would have changed the outcome of
                                  the trial if it had been introduced.

                          (vii)   The irnposition of a sentence greater than the
                                  lawful maximum.

                          (viii) A proceeding in a tribunal without jurisdiction.

                  42 Pa.C.S. § 9543.

                  The    ineffective      assistance   delineated   m   § 9543   encompasses        "all

        constitutionally-cognizable claims of ineffective assistance of counsel, i.e., all claims

        that the petitioner was depl'ived of his or her Sixth Amendment 6 and Article I,




        Q   United Stat.es Constitution

                                                          5
                                                                                                       P.0071020
Ffom:
                                                                       05/08/2014     Circulated 11314
                                                                                    10:46        01/21/2015 12:43 PM




        Section 97 rights to counsel." Com. ex rel. Dadarlo v. Goldberg, 773 A2d 126, 130

        (Pa.2001).

                                   To prevail 011 a claim alleging counselfs
                           ineffectiveness under the PCRA, [Petitioner] must
                           demonstrate (1) that the underlying claim is of arguable
                           merit; (2) the. t counsel's course of conduct was without a
                           reasonable basis designed to effectuate his client's
                           interest; and (3) that he was prejudiced by counselfs
                           illeffecbveness, i.e. there is a reasonable probability that
                           but. for the act or omission in question the outcome of the
                           proceeding would have been different.

                Com. v. Bracey, 795 A2d 935, 942 (Pa. 2001) (citation omi.tted); see Com. v.

        Brlsanet, 817 A.2d 1060, 1066 (Pa. 2002) (applying the same standal'd in rebutt.ing

        the traditional p1'6SlUnption of cQunsels' effectiveness) .•fA failure to satisfy any

        prong of the test for ineffectiveness will require rejection of the claim." Busanet, 817

        A.2d at 1066.

                In addition, where it is clear that a petitioner 'fhas not lUet the prejudice

        prong of' the ineffectiveness standard, the claim may be dismissed on that basis

        alone and the court need not; first determine whether the first and second prongs

        have been met." Com. v. Trauaglia, 661 A.2d 352, 357 (Pa. 1995) (citing Strichland v.

        Washington, 466 U.S. 668, 697 (1984».

                To demonstrate the reasonable probability of prejudice, "a (petitioner] is

        required to show that counsel's ineffectiveness was of such magnitude that the

        verdict would have been different. absent counsel's alleged ineffectiveness." Com, u.

        Cox) 728 A.2d 923, 930 (pa. 1999) (internal citation. and quotation omitted); see Com.



        7 PEll1mlYlvRnia   Constitution
                                                        6
                                                                           0510812014     Circulated 11314
                                                                                        10;48              P.0081020
                                                                                                     01/21/2015 12:43 PM
From;




        u. Howard, 645 A.2d 1300, 1307 (Pa, 1994) (clarifying that, in the context of

        prejudice, "reasonable probability" should not be confused with lesser standards).

               Finally, regardless of the prong addressed, counsels' actions "cannot be

        evaluated ill hindsight bnt must be examined in light of the Ch'C\lmstances at the

        time." Com. (), Ha,rdcastle, 701 A,2d 541, 547 (Pa, 1997), Only those actions "'so

        unreasonable that no competent lawyer would have chosen [them]'" will support an

        ineffective assistance claim, Com. v. Ervin, 766 A.2d 859, 862-63 (Pa, Super. Ct.

        2000) (quoting Com. v. IYfiUer, 431 A,2d 233, 234 (Pa. 1981)).

               This Court's denial of post-conviction relief may be affirmed if it is "supported

        by the evidence of record an.d .. , fl'ee from legal erroL'." Com, v, Broohs, 875 A.2d

        1141, 1144 (Pa. Super. Ct. 2005) (citation omitted). Affirmance is also appropriflte

        upon any independent baSIS, See Broohs, 875 A.2d at 1144.



                                Decision Not to Call All Fact Witnesses

               Mr. Iannetti electe.d not to pl'esent all availftble fact witnesses. Though he

        was aware of these \ovitnesses, he stated that the uncalled individuals were either

        unhelpful or harmful to Petitioner's case. 8 Petitioner contends that choice rendered

        Mr. Iannetti ineffective.

               Petitioner presented two        8\lCb   fact witnesses 9 that he contends should have

        been called during trial. The first was Ms. DaI'neise Sykes, the gTandmother of


        8 See SUPI'CI· note 4.
        9 Petitioner argues that a third witness, Keiaha Debel"!.'Y, would have provided tostimony concerning
        the origin of the lal'ge sum of money seized from Petitioner,Pet,'s Br. Supp 9 n, 2. However, that
        witness hewing never been presented to the Court., we are witho\tt a credible basis t·o note whether

                                                          7
                                                                            06/08/2014    10:60        11314 P.009/020
From:                                                                                        Circulated 01/21/2015 12:43 PM




        Petitioner's daughter. Thoug'h Ms. Sykes was not a. witness at Petitioner's t.rial, she

        was the subject of testimony. PSP Trooper Charles Morrison testifwd that Ms.

        Sykes gave Petitioner a hug as he was about to be arrested, whereupon Trooper

        Morrison observed Petitioner hand Ms, Sykes a significant qnantity of mOlley.

               Ms. Sykes testified that Petitioner often gave money to assist in payments for

        his child's private schooling. Ms. Sykes testified on cross-examination that

        Petitioner's only job was as a dishwasher at Denny's Restaurant.. She further stated

        that Mr. Iannetti never contacted her for any purpose.

               Regarding Ms. Sykes, the absence of her testimony is not a basis for prejudice

        upon which the result of thE! trial would have differed. In particular, the fact that

        Petitioner often gave Ms, Sykes money and Ms. Sykes' testimony of Petitioner's

        position at Denny's Restaurant, in conjundion with the Commonwealth's evidence

        of the $6,000 seized 10 , was more likely to inC1'88Se the suspicion that Petitioner was

        engaged in illegal activity,

               The second vvitness was Ms. Shcl'1:i Silbaugh, Petitioner's cousm. We find

        that Ms. Silbaugh's prospective testimony was not credible. Even accepting the

        substance of her testimony as tl'ue, it amounted to the following: On the day of

        Petitioner's an'est, Ms. Silbm.lgh, by her own admission, was addicted to various

        controlled substances. I I To that end, it was the practice of her and her husband to




        Petitioner satisfies any of the requil'p.ments for ineffective assistance of counsel. See Com. u. Lauro,
        819 A.2d 100, 105 (Pa. Super. Ct. 2003) (setting forth the neceSSflt'Y elements).
        10 See SJIpro note 9.
        11 "cocai.ne. crack. whatever .... "

                                                           8
From:                                                              05/08/2014     Circulated 1/314
                                                                                10:50              p,010/020
                                                                                             01/21/2015 12:43 PM




        loan out her husband's personal vehicle in exchange for drugs or money to be used

        for drugs,

              Ms. Silbaugh testified that Petitioner, not having a car himself, phoned Ms.

        Silbaugh to bon:ow the vehicle so that Petitioner could pick up his daughter at

        school. Ms. Silbaugh further stat.ed that, upon learning that the vehicle had been

        pulled over, she gave the polbl her written consent to search the same. Despite her

        earlier admission, she claimed that Petitioner never gave her drugs, or anything for

        that matter, in exchange for use of the vehicle, Acc01:dingly, we are of the opinion

        that Ms. Silbaugh's testimony would have almost certainly caused prejudice.

              Having heard and reviewed the above testimony, the Court 'is of the opinion

        that Petitioner's claim fails upon all prongs of the in0ffectiveness test.

                "Porfeiture," No Motion for Mistrial, and Curative Instructi,on

              During the second trial, Commonwealth witnesses again noted forfeiture of

        the money seized at the time of Petitioner's arrest. Petitioner contends that a

        motion for mistrial was the only appropriate remedy. Because the merits of a

        motion for mist.riall'eq"uires prejudice be shown, that analysis is dispositive of the

        first and third prongs of the test for ineffective assistance.

              "When an event prejudicial to the dofendant occurs during trial only the

        defendant may move for a mist.rial; the motion shall be made when the event is

        disclosed. Otherwise, the trial judge may declare a mistrial only for reasons of

        manifest necessity." Pa.RCl'im.P. 605. Failure t.o request a mistrial or curative




                                                    9
                                                                                                      P.Oll/020
Fforn:
                                                                     05/06/2014      Circulated1t:J14
                                                                                  10:51         01/21/2015 12:43 PM




         instruction results in waiver of that issue. Com, v. Brown, 359 A.2d 398, 396 (Pa.

         1976).

                  A motion for mistrial is appropriate "where the alleged prejudicial event may

         reasonably be said to deprive the defendant of a fail' and impartial tl'ial." Com. v.

         Jones, 668 A.2d 491, 503 (Pa, 1995), A trial is impartial or unfair where an event

         forms in the jurors' "minds a fixed bias and hostility toward the defendant, thus

         impeding their ability to weigh the evidence objectively and render a true verdict."

         Com, v, Chmiel, 889 A.2d 501, 542 (Pa. 2005) (emphasis aelded). Because the

         prejudice must be fixed, it may be dispelled by curative measures. Com. v, Walls,

         396 A.2d 419, 421 (Pa. Super, Ct. 1978), Though "the jury is presumed to follow the

         court's instructions," Jones, 668 A.2d at 504, the quest.ion "[w]hethol' the expOSUl'e of

         the jury t.o impropel' evidence can be cured by       all   instruction depends upon a

         consideration of all the circUll1stanees," Com. v, Morrl:s, 519 A.2d. 374,377 cPa, 1986).

                  The specific exchange giving rise to the forfeiture comment occulTed on cross-

         examination of Trooper MOl'rison. In attempting to undermine Petitioner's

         ownership of the money and drugs, Attorney Iannetti asked the Trooper whether

         the money had been tested for DNA. Trooper' Morrison re8ponded, "That actually

         went to, that's a forfeiture. ForfeiturG [as in the Forfeiture Department) would have

         to answer that question for you." (N.T., Oct, 6, 2011, p. 44).

                  Rather than move for mistrial, Mr, Iannetti immediately requested a curative

         instruction, He reasoned that the court would be unwilling to grant a mistrial and

         that the instruction ,sufficiently dispelled any prej'udice. The court's curative


                                                    10
From;                                                                        0610812014      Circulated 11314
                                                                                           10:61              P.012/020
                                                                                                        01/21/2015 12:43 PM




        instruction was as follows: "Ladles and gentlemen of the jury, the fact that the

        currency would have been submitted to asset. forfeiture has no bearing upon this

        case. It has no bearing upon the g'uilt or innocence of the defendant." (N.T., Oct. 5,

        2011, p. 44).

               Viewing the case in its totality, we do not believe that allY flxed bias resulted

        from Trooper MOl'l'ision's passing refel'ence to forfeiture.           12   Furthermore, the Jury

        would have been, or become, fully aware that the mon(3y in question was t(;\ken

        during the course of Petitioner's arrest and that Petitioner attempted to hand the

        money off to Ms. Syl{es. Those facts alone provided the jurors an objective basis

        upon which to judge Petitioner's guilt. Considering those, facts, we cannot say that a

        mistrial should. have resulted. Petitioner's claim thus fails on the first and third

        prongs of the test. for ineffectiveness. Finally, the Court bolieves our analysis also

        demonstrates that Petitionel' cunnot meet the second prong of the ineffectiveness

        test, because Mr. Iannetti had a reasonable basis for his course of conduct.

             Failure to Object to the ConmlOnwealth's DemoIlstx'ative Evidence

               The only evidence available for trial of the money seized during Petitioner's

        arrest was an authenticated photograph of the money on the date it was seized. It

        showed six bundlos of money, each containing ten $100.00 bills 13 , fot a total of

        $6,000.00. The photograph was admitted into evidence without objedion.



        -----------
        12 The Court's t'eview of the transcript of Petitioner's mistrial also supports Oul' conclusion. In that
        case, the forfeiture comment.s were elicited by the Assistant Distdct Attorney. The resulting,
        relatively lengthy description of the forfeiture and the process of forfeit\U'e were far more likely to
        cause the fixed bias necessary for fl fi.nding of prej\.\dicC;l. (See N.T., Aug. 5, 2010, p. 28-29).
        !:) A common packaging method known 8S "a seack" in the dnlg trade


                                                          11
From:
                                                                          05/08/2014      Circulated 11314
                                                                                        10:52              P.013/020
                                                                                                     01/21/2015 12:43 PM




               First, Petitioner contends that Mr, Iannetti should have adduced evidence

        that. the money came from Petitioner's occupation, Given Petitioner's only known

        occupation, Mr. Iannetti thought that would be unhelpful. For the reasons stated

        above, the Court agrees.

               Second, Petitioner complains that Mr. Iannetti should have objected to

        admission of the pbotograph. Mr. Iannetti testified that, whon he believes an

        objection would be futile, his strategy is to avoid drawing additional attention to a

        particular piece of evidence. In the Court's experience, that pl'actice is designed to

        inhibit rathel' than create prejudice. For that reason, we also find it to be a

        reasonable and non-prejudicial decision.

               While it is certainly possible that picture may have helped the jurors convict

        Petitioner, the prejudice standard requires deprivation of a fair trial. See Chmiel,

        supra; see also Kopytin v. Aschinger, 947 A.2d 739, 7 t 17 (Pa. Super. Ot. 2008) (test

        for introduction of demonstrative evidence requires that the court balance its

        probative value against the possibility of prejudice).14

                                   No Objection to Expert rrestimony

                The Commonwealth presented the expert opinion testimony of PSP C011,)Ol'al

        Dennis Ulery. As is often the case, Corporal Ulery testified that the amounts of cash

        ,and controlled subst.ances, marijuana and cocaine H>, found on or neal' Petitioner




        11 Our review of the transcript of Petitionel"s trial demonstrates that propel' admission procedures
        were followed. (N.T., Oct.. 5, 2011, p, 40).
        l.~ 9.5 g~'ams and 124 g'l'all1s, l'sspectively (N.T., Oct. 5, 2011, p. 52)

                                                        12
                                                                                                       P.014/020
From:
                                                                      05/0B/2014     Circulated /1314
                                                                                   10:52         01/21/2015 12:43 PM




        were indicative of the intent required under the noted statutory ptoviSlons. 16 Mr.

        Iannetti could not recall receiving an expert report t.o that effect. He did not object

        on that basis, but attempted an impeachment based on the Corporal Uler-is

        willingness to testify against any defendant in like manner.

               Pa. R.ule    of Criminal Pl'ocedure         573 contains both mandatory and

        discretionary provisioris for pretrial discovery.

                      Mandatol'Y. In all court cases, on request by the defendant,
                      and subject to any pl'otective order which t.he
                      Commonwealth might obtain under this rule, tho
                      Commonwealth shall d.isclose to the defendant's attorn.ey
                      all of the following requested items or information,
                      provided they are material to tho instant case, The
                      Commonwealth shall) when applicable, permit the
                      defendant's attorney to inspect and copy Ol.' photograph
                      such iteuls.



                             (0) any results or reports of scientific tests, expert
                             opinions, and written or recorded reports of
                             polygraph examinations or other physical or mental
                             examinations of the defendant that are within the
                             possession or control of the atto~.'ney fm' the
                             Commonwealth



                      Discretionary With the Court.



                             (b) If an expert whom the attorney for the
                             COlllUlonwealth intends to call in any proceeding
                             has not prepared a l'eport of examination or tests,
                             the court, upon ruotion, may order that the expert

        )6 In addition, Corporal Ulery testified that the street vah.le of the l.'ecoven~d cocaine was
        approxilUlltO)Y $12,400.00. He furt·hel' stated that the manner in which the rhoney wae packed,
        discussed below, is a common pract.ice in tho drug trade, (N.T., Oct. 5, 2011, p, 52·53)

                                                      13
From:
                                                                        05/06/2014     Circulated #314
                                                                                     10:50              P.015/020
                                                                                                  01/21/2015 12:43 PM




                             prepare, and that the attol.'ney for the
                             Commonwealth disclose, a report stating the
                             subject mRtter on which the expert is expected to
                             testify; the substanoe of the facts to which thl~
                             expert is expected to testify; and a summary of the
                             expert's opinions and the grounds for each opinion.

               Pa. R. Crim, P 573 (emphasis original).

               Plainly, Rule 573 only requires disclosure where a report has been filed and

        is within the Commonwealth's possession. No report was filed or otherwise within

        the Commonwealth's possession. Petitioner's claim is thus without merit.

                Failure to Request Standard Expert ,\Vitness Jury Instruction

               Related to Corporal Ulery's testimony, Petitioner asserts that Mr. Iannetti

        failed to reqnest the' basic expert witness instruction provided by the Suggested

        Standard J \H'y Instructions, The Court's review of the trial transcript shows that

        assertion to be correct. I?

               "When a court instl'ucts the jury, the objective is to explain to the jury how it

        should approach its task and the factors it should consider in reaching its verdict."

        Com. v, Chambers, 980 A.2d 35, 49 (Pa. 2009) (citation omitted). The nature of a

        court's instructions to the jury is "within the discretion of the court, so long as the

        court accl.U'ately instructs the jUl'Y on the appropriate legal principles involved,"

        Com, v. Willis, 990 A.2d 773, 776 (Pa. Super. Ct. 2010) (citation omitted). A court

        may even choose its own words so long as the law is cleal'ly, adequately, and

        acctll'ately presented. Com. v. Baher, 963 A.2d 495, 507 (Pa, Super. Ct. 2008).


        11The CommonweRlth's Memorandum in Opposition to Defendant's PCRA Petition mistakes this
        Court's questions dtU'ing the PCRA hearing, cQIlcerning the claim that no expel't instruction was
        given, fol' a declarat.ion that said instruction existed in the record. See Comm's Mem, Opp. 3.

                                                       14
                                                                            06/0812014    10:64        11314 P.016/020
                                                                                            Circulated 01/21/2015 12:43 PM
Ffom:




               The Advisory Committee note to the particular instruction Appellant faults

        Mr. Iannetti for not requesting, states, "therE! is a danger that jurors may be unduly

        deferential to expert opinion. 'rhe content and tenol' of [this instruction) are meant

        to guard against this danger." Pa. S.S.J.I. § 4.10(A). 'rhel'ef'ol'e, "[a] general charge

        on evaluating the credibility of' all witnesses l8       ...   should be given along with this

        instructi.on,'" Pa. 8.8.(J.1. § 4. 10 (A) (emphasis added).

               Nonetheless, we are of the opinion that this omission                     IS   of insufficient

        magnitude to have changed the ontcome of the ttial, The underlying analysis of

        intent is ono of factors, not elements.

               For example, quantity of a drug possessed can be dispositive of the intent. See

        Com. v. Ratsal71.y, 934 A. 2d 1233, 1237 (Fa. 2007).

                               [I]f the quant-it-yI9 of the controlled substance is not
                       dispositive as to the intent, the court may look to other
                       factors. Other factors to consider when determining
                       whether a defendant intended to deliver a controlled
                       substance inclu.de the manner in which the controlled
                       substance was packaged, the behavior of the defendant.
                       the presence of drug paraphernalia, and Im~ges (sir..) sums
                       of cash found in possession of the defendant. The final
                       factor to be oonsidered is expert testimony. Expert opinion
                       testimony is admissible concerning whether the facts
                       surrounding the possession of controlled. substances are
                       consistent with an intent to deliver rather than with an
                       intent. to possess it for personal use.

               Ratsmny, 934 A.2d at 1237·38 (emphasis added).




        18 We note that the trial court in this ct'lse did provide tbe general credibility instruction.
        19 Quantity, withol1t mor6, may yield a lesH reliable analysis. See Com. v. Felton, 67 Pa. D.&C.2d 541,
        546 (Pa. Com. Pl. 1974). Plainly though, that is not. the case hel'e.


                                                          15
From;
                                                                    05/0a/2014     Circulated....01/21/2015
                                                                                 10:54            314 P.017/020
                                                                                                            12:43 PM




               Expert testimony is but one factor among many. Expert testimony, at best,

        assists the trier of fact in flUding the intent required under the statute. Review of

        the record establishes that Petitioner's case presented a number of the noted factors,

        indcpendent of the need for expert opinion. 'rhe trial court's instructions also show

        due acknowledgment of those factors. (See N.T., Oct. 5,2011, pp. 75·76).

           2. Alillellfite CotLU&Ell

                                No Direct Contact with Petitioner

              Attorney Zerega testified that as conflicts counsel she rarely has direct

        contact with hEll' clients. Such was the caSG with Petitioner. Her reasons fOl' this

        pl'aetiee included the time and expense of personal contact and that either letters or

        telephone conversations, and review of the l:ecord, often provide sufficient bases for

        effective appellate briefing and argument.

              Contrary to Petitione",r's early assertion, Attorney Zerega did file a brief on

        appeal. That brief was entered into evidence as Commonwealth's "Exhibit 1."

        Further) Ms. Zerega test;ified that Petitioner's letters appeared thorough and

        articulate. In her judgment, those letters, along with her review of the record, were

        sufficient. Ms. Zel'ega elected not to include all matters complained of in Petitioner's

        letters, either on the basis that they wore fodder for post-conviction relief or that

        they lacked merit. On cross, she did note that Petit.ioner's complaint concerning the

        expert jury inBtruction was never discussed or used as a basis for appeal.

               Counsel's limited contact with a defendant will only SUppOl't a claim of

        ineffectiveness where the functional result is a '''complete denial of cou1l8el.'" Corn. u,


                                                    16
From;
                                                                       05/08/2014     Circulated 11314
                                                                                    10;55              P.01B/020
                                                                                                 01/21/2015 12:43 PM




        John,son, 51 A.3d 237, 245 (Pa. Super. Ct. 2012) appea.l denl:ed, 63 A.3d 1245 (Pa.

        2013) (quoting Uni.ted States v. Cronic, 466 U.S. 648, 659 (1984»). A denial is

        complete "where counsel has entirely failed to function as the client's advocate."

        Johnson, 51 A.Sd at 245.

               The Court believes that At.torney Zerega's briefing, review of Petitioner's

        correspondence.. and demonstrated professional judgment fall far short of a

        complete denial of counsel.

                             Refusing to Argue All Errors        011   Appeal

               Petitioner claims Attorney Zel'ega failed to argue all errors complained of in

        his correspondence. She testified that, in her opinion, those issues not raised either

        lacked merit or were better suited to a PCRA petition for ineffective assistance. In

        Pennsylvania, the PCRA provides the preferred means for addressing allegations of

        ineffective assistance of counsel. Com. v. Gmnt, 813 A,2d 726, 738 (pa. 2002).

               Even assuming some of the excised issues had merit, the use of professional,

        legal judgment to effectuate concise, 1.mderst.ancis.ble flJ'guments before appellate

        courts often perpetuates clients' best int.erests. Om' Supreme Co\.'tl't observes, {626 A.2d 1137, 1140 (Pa. 1993); see, e.g" Com. v. 1I1a.,Y, 898 A.2d 559, 584 n.

        5 (Pa. 2006); Com. v. Williams, 782 A.2d 517, 536 (Pa. 2001). Consequently,

        Petitioner's arguments ill this re.gard fail the test for ineffectiveness.




                                                    J7
                                                                   05/06/2014   10:65       11314 P.019/020
Ffom:                                                                              Circulated 01/21/2015 12:43 PM




                               The Petition for Allowance of Appeal

              We first note that there is no right to an allowance of appeal by our Supreme

        Court. Com. v, Liebel, 825 A,2d 630, 635 (Pa. 2003). However, where "appellate

        counsel believes that the clol:ms that a. petitioner would rar:se in a PAA .. , would not

        be completely frivolous, a petitioner certainly has a l'igh t to file such a petibon ,"

        Uebel, 8u,pra (emphasis added). In other words, for PORA purposes, a PAA only

        becomes a right upon counsel's judgment of its merit.

              Nevertheless, counsel's option not to file a frivolous P AA, does not absolve

        counsel's duty of consultation with the client. For that reason, there is merit to a

        claim that counsel failed to ad.vi.se a petitioner conee,rning a P AA. See Com,           {J.



        Gadsden, 832 A.2d 1082, 1088 (Pa. Super. Ct. 2003) (interpreting Corn. u. Liebel,

        825 A.2d 630, 634 (Pa. 2003)). "When addressing this claim, a PCRA court must

        consider whether counsel adeqnately and timely consulted with the petitioner

        before the filing deadline and whether counsel IS failure    01'   refusal to file a [PAAJ

        with the Pennsylvania Supreme Court was justified." Gadsden, 832 A.2d at 1088

        (emphasis original).

              Ms. Zerega's consultation with Petitioner's mother (lid occur before expiration

        of the time in which to file a petition. That fact, along with her. explanation that, in

        her opinion, there was   110   merit to the petition, satisfies the Court that Counsel's

        actions were both timely and justified, and therefore, effective.

              \iVhe ref01'8 , we will enter the following Order:




                                                    18
From:                                                                                                05/0812014      Circulated11314
                                                                                                                  10:56              P.0201020
                                                                                                                                01/21/2015 12:43                           PM




                                                                          IN THE COURT OF COMMON PLEAS OF
                                                                           FAYETTE COUNTY, PENNSYLVANIA

        COMM01\TWEALTH OF PENNSYLVANIA,                                                        CRIMINA.L ACTION

                         v.                                                                    CASE NO. 133 OF 2009

        ALBERT T. GREELEY, III,

                                              Defendant/Petiti.oner.                           JUDGE JOSEPH M. GEORGE, JR.

                                                                                     ORDER

                         AND NOW, this 24th day of April, 2014, upon consideration of Petitioner's

        Amended Petition under the Post Conviction Relief Act and after hearing, the

        Petition is hereby DENIED.




                                                                                              JOSEPHM. GE     .lE, JR.




                                                                                                                       .!.J-.';). H--;:.!.v."""~;,,,u~m(..(S
                                                                                                                        mn/~A'T~

                                                                                                                       .~f.r .... _...... ".. '""~=~"' ...,,~
        . :i/,"                                                                                                         if,f.i,:.;r; •""". . ,," ,_.".~.w"" ...•,.~".'..
           ,                      0',)                              ",,',:.:
                                                                                                                       ~iA ..~,.,~..,. ~"" ... ~,,~."'
                                                                                                                                                        .. .
                                  CJ                     ':.r:      1':'
                              ; ((0
                                               ::: . !-
                                               , .~ "~ ,::';',                                                         ro ~. ~......~.:r: ~ ~".
                                               ~::.~\
                                                                                                                       ro
                  CJ.1
                  ail!
                  """,I
                  ...."p
                                  E::
                                  a.
                                  ::r
                                               ~1 ~.
                                                '-.r'
                                                "','w'

                                               (j--'~

                                               t.U ';':;1
                                                c.)
                                                         "
                                                          C, .

                                                          ~.'.~~
                                                                     ','."

                                                                          '.
                                                                      l.:::
                                                                                                                       -:~:.3: :=~.'.                       .
                                                                      ;...,..
                  a.          I   N
                                  r.'l;.";:
                                                -1
                                                '2~
                                                          ~,:,~':
                                                          O~·:        ~~   ....
                                  r,1...        '0:):.    LJ..1 hi.!
                                  cc            '''J       ~.1
                                                           c:.) <1;
                                                                       ').-

                                   .•.
                                  :::\
                                                                       L:.(....
                                  ~-<
                                   ~~
                                                                                         19                              FA'{j' {..(t!-
                                                                                                                         t,,( t1At                       A-~S()e~- (L